People v Fincher (2014 NY Slip Op 06263)
People v Fincher
2014 NY Slip Op 06263
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Friedman, J.P, Acosta, Saxe, Gische, Kapnick, JJ.


12982 1824/08

[*1] The People of the State of New York, Respondent, —
vSean Fincher, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.
An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Megan Tallmer, J.), rendered on or about July 3, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: SEPTEMBER 23, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.